      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 1 of 23 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 ZEBRA TECHNOLOGIES CORPORATION,

        Plaintiff,

 v.                                                 Case No. 1:20-cv-796

 ZEBRA MEDICAL VISION LTD.,                         The Honorable _________________

        Defendant.                                  JURY TRIAL DEMANDED


                                          COMPLAINT

       Plaintiff Zebra Technologies Corporation, by its attorneys, for its Complaint against Zebra

Medical Vision LTD., alleges as follows:

                                      Nature of The Action

       1.      Zebra brings this civil action seeking damages and injunctive relief for trademark

infringement and unfair competition under the Lanham Act, 15 U.S.C. §§ 1051 et seq., the Illinois

Deceptive Trade Practices Act, 815 ILCS §§ 510/1 et seq. and Illinois common law.

                                           The Parties

       2.      Plaintiff Zebra Technologies Corporation (“Zebra Technologies”) is a corporation

organized under the laws of Delaware, having a place of business at 3 Overlook Point,

Lincolnshire, Illinois 60069.

       3.      On information and belief, Defendant Zebra Medical Vision LTD. (“Zebra

Medical”) is a corporation organized and existing under the laws of Israel, having a principal place

of business at Shefayim Commercial Center, Kibbutz Shefayim, 6099000, Israel.

                                     Jurisdiction and Venue

       4.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) and 15 U.S.C. § 1121(a).
      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 2 of 23 PageID #:1




        5.     This Court has supplemental jurisdiction over the remaining claims asserted in this

Complaint pursuant to 28 U.S.C. § 1367 because the state law claims are so related to the federal

claims that they form part of the same case or controversy, and they are derived from a common

nucleus of operative facts.

        6.     Jurisdiction and venue for this action are proper in the Northern District of Illinois.

        7.     This Court has personal jurisdiction over Defendant. On information and belief,

Defendant has done and is doing substantial business in this Judicial District, both generally and,

on information and belief, with respect to the allegations in this Complaint, including Defendant’s

one or more tortious acts in this Judicial District.

        8.     Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial number of the events that form the basis of this Complaint took place in this Judicial

District.

        9.     Venue is also proper under 28 U.S.C. § 1391(c)(3) because, on information and

belief, Zebra Medical does not reside in the United States.

                                   Zebra Technologies’ Business

        10.    Zebra Technologies’ portfolio of products and services includes barcode printing,

mobile computing, data capture devices, locationing products, data platforms, software, supplies,

and related services.

        11.    Zebra Technologies has for decades offered and continues to offer products and

services in a number of industries, including but not limited to healthcare, retail, transportation and

logistics, and manufacturing.

        12.    Zebra Technologies’ healthcare customers have included Siemens and GE.

        13.    Zebra Technologies has sold products to hospitals, including to radiology

departments, since at least as early as 1982.


                                                   2
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 3 of 23 PageID #:1




       14.    Zebra Technologies sells ZEBRA-brand printers designed for hospitals, which are

used in, among other departments, radiology departments.

       15.    For example, a Zebra ZD510-HC healthcare wristband printer is depicted below.




       16.    A portion of a 2015 user manual for the Zebra ZD410 Healthcare Model Direct

Thermal Desktop Printer is shown below.




                                              3
      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 4 of 23 PageID #:1




       17.     Zebra Technologies also sells ZEBRA-brand patient identification wristbands that

are used in hospitals, including in radiology departments.

       18.     For example, the images below include representative examples of ZEBRA patient

identification wristbands.




       19.     Zebra Technologies sells ZEBRA-brand scanners that are used in hospitals,

including in radiology departments.



                                                4
      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 5 of 23 PageID #:1




       20.     For example, the image below depicts Zebra’s DS8100-HC healthcare scanner.




       21.     Zebra Technologies sells labels specifically designed for radiology departments.

       22.     The image from a 2013 Zebra Healthcare Solutions Brochure shown below

describes, among other things, how radiology departments can use its labels in connection with

the delivery of radiological services.




                                               5
      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 6 of 23 PageID #:1




       23.     Images from Zebra Technologies’ February 2013 and December 2019 Healthcare

Price Lists, respectively, are shown below.




                                          (February 2013)




                                          (December 2019)

       24.     Zebra Technologies sells ZEBRA-brand mobile devices, including both tablets and

smartphones, to hospitals and other facilities to assist healthcare practitioners with patient care.




                                                  6
      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 7 of 23 PageID #:1




         25.   Zebra Technologies’ ZEBRA-brand mobile devices compliment, interface with,

and/or support software that radiology departments use.

         26.   Zebra Technologies’ mobile devices are point-of-care, patient-health management

tools that provide caregivers real-time patient health information and that connect to medical

equipment patients’ vital signs, radiology results, lab results, and electronic medical records,

among other relevant information.

         27.   Zebra Technologies’ products integrate with third-party healthcare software,

including Epic Systems Corporation’s EPIC medical records software.

         28.   The image below shows a ZEBRA-brand mobile device that includes some, but

not all, of the third-party software applications that run on Zebra Technologies’ devices.




         29.   Zebra Technologies’ scanners, mobile computers, and software management tools

are used in major hospitals worldwide, including throughout the United States and in this District.

         30.   Zebra Technologies offers software and internet-based solutions in the healthcare

space.



                                                 7
      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 8 of 23 PageID #:1




       31.     Zebra Technologies’ software solutions include ZEBRA SAVANNA, a cloud-

based platform that interfaces with third-party independent software vendors (“ISV”) in the

healthcare sector.

       32.     Zebra Technologies attends and presents at healthcare tradeshows, including

without limitation the upcoming HIMSS Global Health Conference & Exhibition in Orlando,

Florida, from March 9-13, 2020.

       33.     Zebra Technologies is routinely written about and referred to as ZEBRA in Forbes,

Reuters, Venture Beat, Yahoo Finance, among many other publications.

                             Zebra Technologies’ ZEBRA Marks

       34.     Zebra Technologies owns common law and federally registered trademark rights in

numerous marks comprised of or containing the word ZEBRA and in multiple ZEBRA design

marks (collectively, the “ZEBRA Marks”).

       35.     Zebra Technologies uses its ZEBRA Marks in connection with a wide variety of

products and services (the “ZEBRA Products and Services”), including without limitation

computer software and hardware that allow viewing, analyzing, filtering and managing data from

people, devices, machines, and equipment.

       36.     Zebra Technologies uses the ZEBRA Marks to advertise the ZEBRA Products and

Services throughout North America and overseas, including to residents of the Northern District

of Illinois, through various media such as catalogs and the website located at www.zebra.com.

       37.     Zebra Technologies has expended substantial resources in marketing, advertising,

and promoting the ZEBRA Marks, and Zebra Technologies’ extensive and continuous marketing,

advertising and sale of ZEBRA Products and Services under the ZEBRA Marks has generated

substantial goodwill and customer recognition in the ZEBRA Marks.




                                               8
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 9 of 23 PageID #:1




       38.    Zebra Technologies has derived substantial revenues from its sales of products and

services under the ZEBRA Marks.

       39.    In addition to its robust common law rights in the ZEBRA Marks, Zebra

Technologies owns the following registrations with the United States Patent and Trademark Office

(“USPTO”) (the “ZEBRA Registrations”):

       Mark            Reg. No.    Reg. Date           Representative Goods/Services

ZEBRA                 1,274,816    April 24,    Machines for printing labels, tags and tickets
                                   1984         with optically scannable bar codes,
                                                alphanumeric characters and graphics.

                      1,360,141    Sept. 17,    Label printer device for printing labels, tags,
                                   1985         tickets and the like with optically scannable bar
                                                codes, alphanumeric characters and graphics.


                      1,561,793    Oct. 24,     Label printing machines.
                                   1989



ZEBRA                 1,566,752    Nov. 21,     Label printing machines.
                                   1989

ZEBRA                 2,173,307    July 14,     Software for enabling a general-purpose
                                   1998         computer to print and/or read bar code.


                      2,059,897    May 6,       Software for enabling a general-purpose
                                   1997         computer to print and/or read bar code.



ZEBRA                 3,043,779    Jan. 17,     Radio frequency identification, RFID, smart
                                   2006         tags and labels featuring embedded microchips,
                                                integrated circuits, antennas and transponders
                                                for recording, receiving, storing, encoding,
                                                updating and transmitting data; printers, print
                                                engines and printer modules for testing RFID
                                                transponders, reading and writing RFID data,



                                               9
  Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 10 of 23 PageID #:1




    Mark         Reg. No.   Reg. Date           Representative Goods/Services
                                         and creating encoded smart tags and labels by
                                         applying RFID components.

                3,043,780   Jan. 17,     Radio frequency identification, RFID, smart
                            2006         tags and labels featuring embedded microchips,
                                         integrated circuits, antennas and transponders
                                         for recording, receiving, storing, encoding,
                                         updating and transmitting data; printers, print
                                         engines and printer modules for testing RFID
                                         transponders, reading and writing RFID data,
                                         and creating encoded smart tags and labels by
                                         applying RFID components.

                4,128,950   April 17,    Computerized database management services;
                            2012         and business consulting services in the field of
                                         computer-based printing, computer software
                                         and computer products, printers, data security,
                                         access control devices, membership cards, gift
                                         cards, and financial cards.
                                         Custom design and development of computer
                                         hardware, computer software; non-
                                         downloadable software services, namely,
                                         providing temporary use of non-downloadable
                                         software for real-time location system.

ZEBRA           4,128,951   April 17,    Computerized database management services;
                            2012         and business consulting services in the field of
                                         computer-based printing, computer software
                                         and computer products, printers, data security,
                                         access control devices, membership cards, gift
                                         cards, and financial cards.
                                         Custom design and development of computer
                                         hardware, computer software; non-
                                         downloadable software services, namely,
                                         providing temporary use of non-downloadable
                                         software for real-time location system.

ZEBRA           4,616,270   Oct. 7,      Temporary use of non-downloadable software
MOTIONWORKS                 2014         for tracking physical movement for use with
                                         motion-detecting sensors.

ZEBRA           4,786,639   Aug. 4,      Computer software and hardware that allows
                            2015         real-time exchange of information with and
                                         access to information from people, devices,



                                        10
  Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 11 of 23 PageID #:1




    Mark         Reg. No.   Reg. Date           Representative Goods/Services
                                         machines and equipment; computer software
                                         and hardware that allows viewing, analyzing,
                                         filtering and managing data from people,
                                         devices, machines and equipment; computer
                                         software and hardware that allows remote
                                         updating, managing and configuring devices,
                                         machines and equipment; computer software
                                         and hardware used to build logical workflow
                                         from data; computer software and hardware
                                         used to transfer information to devices
                                         wirelessly and manage wireless devices.
                                         Consultancy services in the nature of advising
                                         and assisting with installation, modification and
                                         maintenance of computer hardware that allows
                                         real-time exchange of information with and
                                         access to information from people, devices,
                                         machines and equipment and applications that
                                         interact with that data.
                                         A wide variety of software as a service (SAAS)
                                         services.

ZEBRA           4,969,397   May 31,      Computer software and hardware that allows
                            2016         real-time exchange of information with and
                                         access to information from people, devices,
                                         machines and equipment; computer software
                                         and hardware that allows viewing, analyzing,
                                         filtering and managing data from people,
                                         devices, machines and equipment; computer
                                         software and hardware that allows remote
                                         updating, managing and configuring devices,
                                         machines and equipment; computer software
                                         and hardware used to build logical workflow
                                         from data; computer software and hardware
                                         used to transfer information to devices
                                         wirelessly and manage wireless devices.
                                         Consultancy services in the nature of advising
                                         and assisting with installation, modification and
                                         maintenance of computer hardware that allows
                                         real-time exchange of information with and
                                         access to information from people, devices,
                                         machines and equipment and applications that
                                         interact with that data.




                                        11
  Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 12 of 23 PageID #:1




    Mark         Reg. No.   Reg. Date           Representative Goods/Services
                                         A wide variety of software as a service (SAAS)
                                         services.

ZEBRA           4,685,817   Feb. 10,     Bar code readers and scanners.
                            2015

                4,685,819   Feb. 10,     Bar code readers and scanners.
                            2015


ZEBRA           4,969,397   May 31,      A wide variety of goods and services in Classes
                            2016         9, 16, 20, 35, 37, 38 and 42.

                4,979,125   June 14,     A wide variety of goods and services in Classes
                            2016         9, 16, 20, 35, 37, 38, 40, 41 and 42.


                5,032,415   Aug. 30,     A wide variety of goods and services in Classes
                            2016         9, 16, 20, 35, 37, 38 and 42.


                5,036,901   Sept. 6,     Computer software and hardware that allows
                            2016         real-time exchange of information with and
                                         access to information from people, devices,
                                         machines and equipment; computer software
                                         and hardware that allows viewing, analyzing,
                                         filtering and managing data from people,
                                         devices, machines and equipment; computer
                                         software and hardware that allows remote
                                         updating, managing and configuring devices,
                                         machines and equipment; computer software
                                         and hardware used to build logical workflow
                                         from data; computer software and hardware
                                         used to transfer information to devices
                                         wirelessly and manage wireless devices.
                                         Consultancy services in the nature of advising
                                         and assisting with installation, modification and
                                         maintenance of computer hardware that allows
                                         real-time exchange of information with and
                                         access to information from people, devices,
                                         machines and equipment and applications that
                                         interact with that data.




                                        12
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 13 of 23 PageID #:1




         Mark           Reg. No.    Reg. Date           Representative Goods/Services
                                                 A wide variety of software as a service (SAAS)
                                                 services.

ZEBRA                  5,312,229    Oct. 17,     Repair of computer technology hardware,
ONECARE                             2017         printers, mobile computers, scanners, kiosks,
                                                 RFID components, environmental sensing and
                                                 security systems, and real-time location
                                                 systems; Technical support services, namely,
                                                 troubleshooting in the nature of the repair of
                                                 computer technology hardware in the fields of
                                                 printers, mobile computers, scanners, kiosks,
                                                 RFID components, environmental sensing and
                                                 security systems, and real-time location
                                                 systems; Installation of computer technology
                                                 hardware, printers, mobile computers, scanners,
                                                 kiosks, RFID components, environmental
                                                 sensing and security systems, and real-time
                                                 location systems.
                                                 A wide variety of information technology and
                                                 computer technology consultation and design
                                                 services.

Printouts from the USPTO reflecting the current status of the ZEBRA Registrations are attached

at Exhibit A.

         40.    U.S. Trademark Registration Nos. 1,274,816; 1,360,141; 1,561,793; 2,173,307;

2,059,897; 3,043,779; 3,043,780; 4,128,951 and 4,128,950 have been declared incontestable

pursuant to 15 U.S.C. § 1065.

         41.    Zebra Technologies’ rights under the ZEBRA Marks are entitled to protection from

unfair competition, infringement, and injury to the marks and the goodwill represented by such

marks.




                                                13
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 14 of 23 PageID #:1




                                  Defendant’s Unlawful Acts

       42.     On information and belief, Zebra Medical advertises and sells software in

connection with the house mark ZEBRA to distributors, hospitals, healthcare systems, and/or

medical professionals throughout the United States and in this District.

       43.     Examples of Zebra Medical’s use of the ZEBRA house mark on its website located

at www.zebra-med.com are depicted below.




                                                14
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 15 of 23 PageID #:1




       44.    The examples from Zebra Medical’s website below demonstrate that third parties

associate the ZEBRA house mark with Zebra Medical and its products and services.




       45.    The screenshot below was taken from Zebra Medical’s YouTube channel and

shows that Zebra Medical refers to one of its products as “ZEBRA Multi Modality AI Triage

Solutions.”




                                             15
      Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 16 of 23 PageID #:1




       46.     Zebra Technologies’ products and services using the ZEBRA Marks were marketed

and sold to American hospitals and radiology departments long before Zebra Medical began

offering products and services in the United States.

       47.     Zebra Technologies’ rights in the ZEBRA Marks and the ZEBRA Registrations

predate any trademark rights upon which Zebra Medical may rely by decades.

       48.     On information and belief, Zebra Technologies and Zebra Medical currently market

their respective products and services in the same trade channels and to the same customers,

including without limitation, to hospitals and healthcare systems that have radiology departments.

       49.     In addition, on information and belief, Zebra Technologies and Zebra Medical have

sold products and services to the same customers, including without limitation, to Siemens and

GE.

       50.     On information and belief, the same individuals who decide whether to purchase

Zebra Technologies’ products and services also decide whether to purchase Zebra Medical’s

software.

       51.     Zebra Technologies currently works with more than thirty healthcare technology

companies, whose products likely will interoperate with Zebra Medical’s software if they do not




                                                16
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 17 of 23 PageID #:1




already. For instance, on information and belief, Zebra Medical’s software integrates with Epic

Systems Corporation’s EPIC medical records software.

       52.      On information and belief, Zebra Medical attends and presents at healthcare

tradeshows, including without limitation the upcoming HIMSS Global Health Conference &

Exhibition in Orlando, Florida, from March 9-13, 2020.

       53.      Zebra Medical’s actions, including use and promotion of Zebra Medical’s products

under the ZEBRA Marks, have been without the authorization, permission or consent of Zebra

Technologies.

       54.      Zebra Medical’s infringing conduct has caused actual consumer confusion and has

deceived consumers into thinking that Zebra Medical and its products and/or services are

authorized by, or affiliated, connected or otherwise associated with Zebra Technologies and/or its

products and/or services.

       55.      Zebra Medical’s purposeful expansion of its use of marks confusingly similar to

the ZEBRA Marks into the United States with preexisting knowledge of Zebra Technologies’

rights in the ZEBRA Marks constitutes willful infringement.

       56.      As a result of Zebra Medical’s conduct, Zebra Technologies has suffered and

continues to suffer irreparable injury to itself, its reputation, the ZEBRA Marks, and the goodwill

represented by the ZEBRA Marks for which there is no adequate remedy at law, entitling Zebra

Technologies to injunctive relief.

                                          COUNT I
                               Federal Trademark Infringement
                                      (15 U.S.C. § 1114)

       57.      Zebra Technologies incorporates by reference all allegations contained in the

foregoing paragraphs.




                                                17
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 18 of 23 PageID #:1




       58.     Zebra Medical, without the authorization, permission or consent of Zebra

Technologies, has made use in interstate commerce of the ZEBRA Marks reflected in the Zebra

Registration, and trademarks that are confusingly similar to the ZEBRA Marks in connection with

the sale, offering for sale, distribution and/or advertising of Zebra Medical’s goods and/or services.

       59.     Zebra Medical’s use of the ZEBRA Marks and trademarks that are confusingly

similar to the ZEBRA Marks is likely to cause confusion, deception, and mistake by creating the

false and misleading impression that Zebra Medical’s software is made or distributed by Zebra

Technologies, or is associated or connected with Zebra Technologies, or has the sponsorship,

endorsement, or approval of Zebra Technologies. Such confusion is especially likely given Zebra

Technologies’ established presence in major healthcare facilities worldwide.

       60.     Zebra Medical’s acts complained of herein constitute trademark infringement in

violation of 15 U.S.C. § 1114.

       61.     Zebra Medical’s activities are causing and, unless enjoined by this Court, will

continue to cause a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to Zebra Technologies’ goodwill and reputation as symbolized by the ZEBRA

Marks, for which Zebra Technologies has no adequate remedy at law.

       62.     Zebra Medical’s actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with the ZEBRA Marks to Zebra Technologies’ great and

irreparable harm.

       63.     Zebra Medical has caused and is likely to continue causing substantial injury to the

public and to Zebra Technologies, and Zebra Technologies is entitled to injunctive relief and to

recover Zebra Medical’s profits, actual damages, enhanced profits and damages, costs, and

reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116, and 1117.




                                                 18
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 19 of 23 PageID #:1




                                        COUNT II
                 Federal Unfair Competition and False Designation of Origin
                                   (15 U.S.C. § 1125(a))

       64.     Zebra Technologies incorporates by reference all allegations contained in the

foregoing paragraphs.

       65.     Zebra Medical, without the authorization, permission or consent of Zebra

Technologies, has made use in interstate commerce of the ZEBRA Marks and trademarks that are

confusingly similar to the ZEBRA Marks in connection with the sale, offering for sale, distribution

and/or advertising of Zebra Medical’s goods and/or services.

       66.     Zebra Medical’s use of the ZEBRA Marks and trademarks that are confusingly

similar to the ZEBRA Marks is likely to cause confusion, deception, and mistake by creating the

false and misleading impression that Zebra Medical’s software is made or distributed by Zebra

Technologies, or is associated or connected with Zebra Technologies, or has the sponsorship,

endorsement, or approval of Zebra Technologies. Such confusion is especially likely given Zebra

Technologies’ established presence in major healthcare facilities worldwide.

       67.     Zebra Medical’s actions complained of herein constitute false representations, false

descriptions, and false designations of, on, or in connection with its goods in violation of 15 U.S.C.

§ 1125(a).

       68.     Zebra Medical’s activities are causing and, unless enjoined by this Court, will

continue to cause a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to Zebra Technologies’ goodwill and reputation as symbolized by the ZEBRA

Marks, for which Zebra Technologies has no adequate remedy at law.

       69.     Zebra Medical’s actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with the ZEBRA Marks to Zebra Technologies’ great and

irreparable harm.


                                                 19
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 20 of 23 PageID #:1




       70.     Zebra Medical has caused and is likely to continue causing substantial injury to the

public and to Zebra Technologies, and Zebra Technologies is entitled to injunctive relief and to

recover Zebra Medical’s profits, actual damages, enhanced profits and damages, costs, and

reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                      COUNT III
                              Common Law Unfair Competition

       71.     Zebra Technologies incorporates by reference all allegations contained in the

foregoing paragraphs.

       72.     On information and belief, Zebra Medical’s willful, intentional and illegal acts, as

alleged in this Complaint, have interfered and will interfere with Zebra Technologies’ ability to

conduct its business, and constitutes unfair competition at common law.

       73.     As a result of Zebra Medical’s willful, intentional and illegal acts, Zebra

Technologies has suffered commercial damages for which it may recover.

                                       COUNT IV
             Deceptive Trade Practices Pursuant To 815 ILCS §§ 510/1, et seq.

       74.     Zebra Technologies incorporates by reference all allegations contained in the

foregoing paragraphs.

       75.     Zebra Medical has knowingly and willfully engaged in deceptive trade practices

within the meaning of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS §§ 510/1 et

seq., by causing likelihood of confusion or misunderstanding as to the source, origin, or

sponsorship of the parties’ respective products or services; causing likelihood of confusion or of

misunderstanding as to the affiliation, connection, or association of Zebra Medical or Zebra

Medical’s software with Zebra Technologies or the ZEBRA Products and Services; and using

deceptive representations or designations of origin in connection with Zebra Medical’s software.




                                                20
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 21 of 23 PageID #:1




       76.     The unauthorized use by Zebra Medical of the ZEBRA Marks and trademarks that

are confusingly similar to the ZEBRA Marks is causing and is likely to cause substantial injury to

the public and to Zebra Technologies, and Zebra Technologies has no adequate remedy at law for

this injury. Zebra Technologies is entitled to injunctive relief and to an award of its costs and

attorney’s fees under 815 ILCS § 510/3.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment for Plaintiff and against

Defendant as follows:

       A.      That Defendant infringes Zebra Technologies’ ZEBRA Marks, including without

limitation the ZEBRA Marks reflected in U.S. Registration Numbers 4,128,951, 4,128,950,

4,786,639, 4,969,397, 4,979,125 and 5,036,901.

       B.      That the Court preliminary and permanently enjoin and restrain Defendant and its

officers, directors, agents, employees and all persons in active concert or participation with

Defendant who receive actual notice of the injunction, by personal service or otherwise, from

doing, abiding, causing, contributing to, inducing or abetting any of the following:

               (a)      Infringing or contributing to the infringement of the ZEBRA Marks;

               (b)      Engaging in any acts or activities directly or indirectly calculated to

                        infringe the ZEBRA Marks;

               (c)      Using the ZEBRA Marks or any designation that is confusingly similar

                        thereto in any marketing or promotional materials, including without

                        limitation on Defendant’s website;

               (d)      Using the house mark Zebra Medical Vision;

               (e)      Using the trade name Zebra Medical Vision;




                                                  21
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 22 of 23 PageID #:1




                  (f)    Using any statements or omissions that are likely to cause confusion or

                         mistake, or to deceive customers into falsely believing that Defendant

                         and/or Defendant’s goods or services originate with or are approved by,

                         sponsored by, endorsed by, or otherwise affiliated with Plaintiff and/or the

                         ZEBRA Products and Services; and

                  (g)    Otherwise competing unfairly with Plaintiff in any manner whatsoever.

         C.       That the Court find that Defendant’s infringement of the ZEBRA Marks is and has

been willful and committed with reckless disregard of Plaintiff’s rights.

         D.       That the Court order Defendant to deliver up to Plaintiff for destruction, at

Defendant’s expense, all marketing collateral and communications to the public in the possession

or under the control of Defendant that contain the ZERBA Marks or any designation that is

confusingly similar thereto.

         E.       That the Court order Defendant to account for and pay to Plaintiff the damages to

which Plaintiff is entitled as a consequence of Defendant’s infringement of Plaintiff’s ZEBRA

Marks.

         F.       That the Court order Defendant to account for and to pay over to Plaintiff all

damages suffered by Plaintiff as a result of Defendant’s unfair competition.

         G.       That the Court order Defendant to account for and pay over to Plaintiff all profits

received by Defendant from its unlawful acts.

         H.       That the Court enter an order placing reasonable but effective restrictions on

Defendant’s future transactions and activities so as to prevent fraud on the Court and ensure

Defendant’s capacity to pay, and the prompt payment of, any judgment entered against Defendant

in this action.




                                                  22
     Case: 1:20-cv-00796 Document #: 1 Filed: 02/03/20 Page 23 of 23 PageID #:1




       I.       That the Court declare this an exceptional case and award Plaintiff treble damages,

attorneys’ fees, profits, and the costs of the action, as provided by 15 U.S.C. § 1117 and/or 815

ILCS § 510/3.

       J.       That the Court award Plaintiff pre-judgment and post-judgment interest on each

and every monetary award.

       K.       That Plaintiff be awarded such other and further relief as this Court may deem just

and proper.

                                          JURY DEMAND

       Plaintiff respectfully requests a jury trial on all issues so triable.


  Date: February 3, 2020                             Respectfully submitted,

                                                     /s/ Brent A. Hawkins
                                                     Brent A. Hawkins
                                                     Illinois Bar No. 6243086
                                                     California Bar No. 314266
                                                     brent.hawkins@morganlewis.com
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     One Market, Spear Street Tower
                                                     San Francisco, CA 94105
                                                     Telephone: (415) 442-1000
                                                     Facsimile: (415) 442-1001

                                                     Kathryn A. Feiereisel
                                                     Illinois Bar No. 6310852
                                                     katie.feiereisel@morganlewis.com
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     77 West Wacker Drive
                                                     Chicago, IL 60601
                                                     Telephone: (312) 324-1000
                                                     Facsimile: (312) 324-1001

                                                     Attorneys for Zebra Technologies Corporation




                                                  23
